Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 1 of 20



            SUPPLEMENTAL DECLARATION OF MARGO OGE

                                 EXHIBIT B

Presentation: End-to-End Use of ALPHA Vehicle Simulation in EPA's GHG Standards
                    Assessments: From Baseline to Future Fleets,
  by Michael Olechiw, Light-Duty Vehicle and Small Engine Center Director, EPA
                                 January 25, 2018
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 2 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 3 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 4 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 5 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 6 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 7 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 8 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 9 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 10 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 11 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 12 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 13 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 14 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 15 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 16 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 17 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 18 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 19 of 20
Case 1:18-cv-11227-PKC-DCF Document 52-2 Filed 05/13/19 Page 20 of 20
